 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO LOUIS NAVARRO,                                Case No. 1:20-cv-00810-JLT (PC)
12                         Plaintiff,                     ORDER SETTING VIDEO
                                                          SETTLEMENT CONFERENCE
13            v.
                                                          Date: July 13, 2021
14    DAVEIGA, et al.,                                    Time: 11:00 a.m.

15                         Defendants.
16

17          On March 27, 2021, the Court issued an order staying this case for 90 days and referring it

18   to alternative dispute resolution. (Doc. 277.) The Court directed the parties to file a notice

19   indicating whether they agree to participate in a settlement conference. (Id. at 2.) The parties filed

20   notices that they agree to do so. (Docs. 280, 284.) Accordingly, the Court ORDERS:

21          1. This case is set for a settlement conference via Zoom before Magistrate Judge Stanley

22                 A. Boone on July 13, 2021 at 11:00 a.m.

23          2. This case remains stayed until the completion of the settlement conference.

24          3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Defense

25                 counsel shall contact Courtroom Deputy Mamie Hernandez at (559) 499-5672 or

26                 mhernandez@caed.uscourts.gov for the Zoom connection information.

27          4. Each party or a representative with full authority to negotiate and enter into a binding

28                 settlement agreement shall participate in the conference. The failure of any counsel,
 1      party, or authorized person subject to this order to participate in the conference may

 2      result in the cancellation of the conference and the imposition of sanctions.

 3   5. Consideration of settlement is a serious matter that requires thorough preparation prior

 4      to the settlement conference. Participants must be prepared to discuss the claims,

 5      defenses, and damages.

 6   6. The parties shall submit confidential settlement conference statements so that they

 7      arrive at the Court no later than July 6, 2021. Defendants shall email their statement

 8      to saborders@caed.uscourts.gov. Plaintiff shall mail his statement to U.S. District

 9      Court, 2500 Tulare Street, Fresno, California 93721, “Attn: Magistrate Judge

10      Stanley A. Boone.” The envelope shall be marked “Confidential Settlement

11      Conference Statement.”

12      Once the parties have submitted their statements, they shall also file a “Notice of

13      Submission of Confidential Settlement Conference Statement.” See Local Rule 270(d).

14      The settlement conference statements themselves should not be filed with the Court

15      nor served on any other party.

16   7. The confidential settlement conference statements shall be no longer than five pages in

17      length, typed or neatly printed, and include the following:

18      a. A brief statement of the facts of the case.

19      b. A brief statement of the claims and defenses of the case, i.e., the statutory,

20          constitutional, or other grounds upon which the claims are founded.
21      c. A forthright discussion of the strengths and weakness of the case and an evaluation

22          of the likelihood of prevailing on the claims or defenses, from the party’s

23          perspective, and a description of the major issues in dispute.

24      d. An estimate of the party’s expected costs and time to be expended for further

25          discovery, pretrial matters, and trial.

26      e. The party’s position on settlement, including present demands and offers and a
27          history of past settlement discussions, offers, and demands.

28      f. A brief statement of each party’s expectations and goals for the settlement

                                               2
 1                  conference, including how much the party is willing to accept or pay.

 2               g. If a party intends to discuss the settlement of any other actions or claims not raised

 3                  in this suit, a brief description of each action or claim, including case number(s), as

 4                  applicable.

 5          8. If a settlement is reached prior to the settlement conference, defense counsel is to

 6               inform the courtroom deputy of Judge Boone and file a Notice of Settlement in

 7               accordance with Local Rule 160.

 8          9. The parties remain obligated to keep the Court informed of their current addresses at

 9               all times while the action is pending. Any change of address must be reported

10               promptly to the Court in a document captioned for this case and entitled “Notice of

11               Change of Address.” See Local Rule 182(f).

12   Failure to follow these procedures may result in the imposition of sanctions by the Court.

13
     IT IS SO ORDERED.
14

15      Dated:     June 2, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
